Citation Nr: 1501153	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to May 2009.  This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2012 rating decision by the Hartford, Connecticut, Regional Office (RO).  

The Veteran provided testimony before the undersigned at a Board videoconference hearing in June 2013.  A transcript of that testimony is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he is entitled to a total disability rating based upon individual unemployability (TDIU).  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain a substantially gainful occupation.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is service connected for (1) adjustment disorder, evaluated as 70 percent disabling; (2) sleep apnea, evaluated as 50 percent disabling; (3) hypertension, evaluated as 20 percent disabling; (4) mild degenerative disc disease of L1-2 and L4-5, evaluated as 10 percent disabling; and (5) fractured 5th finger of the right hand with deformity, noncompensably evaluated.  His combined disability evaluation is 90 percent.  Thus, the Veteran meets the threshold rating requirements necessary to establish entitlement to a rating of TDIU.  See 38 C.F.R. § 4.16(a).  The question remains whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Significantly, the record shows the Veteran as unemployed since his separation from active service in 2009.  This is documented throughout his clinical records and in his VA examination reports and was confirmed at the time of his June 2013 Board hearing.  As to whether the Veteran is unemployable due to service-connected disabilities, he contends so.  At his hearing, he reported that his service-connected disabilities render him incapable of driving, unable to manage his money due to forgetfulness, and without the requisite focus to follow directions or to achieve a measureable goal such as driving from point A to point B or to complete a task at a job.

In July 2011, a VA examiner determined that the Veteran is not able to perform heavy labor due to his service-connected back pain, but "he may perform sedentary labor."  The Board recognizes, however, that the Veteran is service-connected for a mental disorder evaluated as 70 percent disabling, which seemingly would have an impact on his ability to secure or follow a substantially gainful occupation in a sedentary setting.  In November 2011, the RO afforded the Veteran a VA mental examination to assess his employability with regard to his mental disorder.  At the time of this examination, the Veteran expressed certain dreams and desires, such as moving to Florida and working in the broadcasting field, perhaps as a cameraman.  Because of his expressed desire, the examiner found, "although it is unclear whether the Veteran would follow through with this plan, the fact that he wants to use his past educational training to work in the broadcasting field rules out the issue that the Veteran is unemployable."  It is unclear how having a history of education in a certain field and a desire to use that education in the future has any bearing on the current state of the Veteran's mental disorder and whether it prevents him from being able to secure or follow a substantially gainful occupation in a sedentary setting.  The examiner went on to observe that the Veteran has a hard time holding down a job due to his tendency to get into interpersonal conflict and his substance abuse.  Nevertheless, the examiner concluded that the Veteran "does not appear to be unemployable at this time."  The examiner proceeded to discuss whether the Veteran's mental disorder should be service-connected, which is undoubtedly irrelevant.  This opinion is inadequate in that the finding that the Veteran is not unemployable is without any well-reasoned rationale.  Further, the examiner essentially failed to render an opinion as to whether the Veteran's service-connected mental disorder will allow him to secure or follow a substantially gainful occupation in a sedentary setting.   Finally, the Board also observes that at no time was an opinion obtained as to whether the combined effect of the Veteran's various service-connected disabilities would render him unable to secure or follow a substantially gainful occupation.  

The Board may not deny a rating of TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  In this case, while there is some medical evidence addressing the Veteran's employability, the record does not include a current medical opinion, clearly based on full consideration of the Veteran's documented history and supported by fully-stated rationale, as to whether the Veteran's service-connected disabilities - either individually or in concert and without regard to his age and/or nonservice-connected disabilities - render him unable to secure or follow substantially gainful employment.  Such an opinion is needed to resolve the matter of the Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).  The Veteran's claim, therefore, must be remanded for a VA examination.  

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining VA treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(2) (2014).  The record in this case shows the Veteran receives VA treatment for service-connected disabilities.  He confirmed ongoing treatment at the time of his June 2013 Board hearing.  The claims files include VA treatment records dated between July 2009 and February 2012, and one record dated in October 2013.  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must attempt to procure copies of all records which have not previously been obtained, to include all VA medical records dated since February 2012, with the exception of the October 2013 records already within the Veteran's electronic claims file.  All records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Once the record is developed to the extent possible, the Veteran should be afforded the appropriate VA examination(s) to determine the effect of his service- connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure and maintain substantially gainful sedentary employment taking into consideration his service-connected mental disorder, and whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure and maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities (adjustment disorder, sleep apnea, hypertension, mild degenerative disc disease of L1-2 and L3-4, and fractured 5th finger of the right hand with deformity).  

In rendering both opinions, consideration should be given to the Veteran's occupational experience and education.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination(s) and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  If he fails to report, a copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must also indicate whether the notification letter was returned as undeliverable.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




